Title: To George Washington from Robert Rutherford, 22 November 1757
From: Rutherford, Robert
To: Washington, George



Sir
Winchester the 22d of Novr 1757

It is much against my desire, to give you trouble in your Circumstance; but as I am informed that it is your Misfortune not to be freed of Publick Business even now: I write you the Present Circumstance of the Company. I imagine by this time they are about 40 and as the Enemy is discovered Nigh Capn McKenzy’s, have Ordered Lieutt Swearingin with the men recruited by him, to scour the woods about back Creek &c. and to Send Out Scouts along the banks of Potomack Capecapon & the warm springs to make discoveries and have Ordered Lieutt McDowell to act in the Same Manner in the District of Ceeder Creek. but among the Populace (ever grossly Ignorant) there seems to Prevail Some Objections that retard the Speedy raising the Company, which I hope you can readily remove—Notwithstanding they have been assured to the Contrary in the Strongest terms. they are Possess’d of a Notion that they are to be ensnared into the Regiment So that if you Can Certify 2. or 3 Words under Your hand that they are not inlisted as Soldiers or to Serve as Such in Keeping Garrisson, Mounting Guards, &c. but only to act as Rangers under their own officers, it wou’d greatly facilitate, and Expedite the Matter, or if they Cou’d be inlisted at First for 12. Months, it wou’d be infinitely the best Scheem & wou’d render it in my Power to make my own Choice of men imediately, and shou’d always be able to Keep the Company Compleate, as very few of those, wou’d ever Leave the Company while their Service Shou’d be wanting.
I greatly regret your Indisposition. Sincerely wish you a Safe recovery, and am with Just Esteem Sir your most Obt Hble Sert

R. Rutherford

